       Case 3:17-cv-01707-JPW Document 40 Filed 07/07/20 Page 1 of 1



             IN THE UNITED STATES DISTRICT COURT
           FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
JOHN REVIELLO,                          :   Civil No. 3:17-CV-01707
                                        :
            Plaintiff,                  :
                                        :
            v.                          :
                                        :
BANKERS LIFE AND CASUALTY               :
COMPANY and                             :
CNO FINANCIAL GROUP, INC.,              :
                                        :
            Defendants.                 :   Judge Jennifer P. Wilson

                                   ORDER

      AND NOW, this 7th day of July, 2020, upon review of the Defendants’

motion for summary judgment, IT IS ORDERED that the motion, Doc. 24, is

GRANTED. The court will defer entering judgment on the Plaintiff’s claims until

the remaining counterclaims filed by Defendant Bankers Life and Casualty

Company are resolved.

                                     s/Jennifer P. Wilson
                                     JENNIFER P. WILSON
                                     United States District Court Judge
                                     Middle District of Pennsylvania




                                       1
